Title: To James Madison from James Monroe, 17 May 1805
From: Monroe, James
To: Madison, James


Dear Sir
Aranjuez May 17. 1805.
By my letter of yesterday you will find that the business is at an end with this government & that it only remains for me to take leave of the court & withdraw from Spain. Before I do this I shall see the Prince of peace & also Genl. Beurnonville, the latter to day, as I dine with him, the former as soon after his return from Madrid as possible. He returns to morrow. Mr. Pinckney who has scarcely been a day absent since the commencmt. of the negotiation will likewise then be here. I own I have no expectation of a change in the temper of this govt. We should not hesitate to relinquish also the Spanish Spoliations paying our people a reasonable equivalent but there is no doubt it would be rejected with disdain. I regret that the Emperor will not be in Paris as I pass thro’ on my way to England. I shall hasten there as fast as I can, & my wish is afterwards to sail immediately for the UStates. My affairs which were left in great hurry & in some confusion require my presence. If the President wishes my service in Europe it wod. suit me much better to return after being at home a few months, than to continue at present. On this however I shall write you more fully here after, especially by the person who takes our last dispatches from this place. This business has cost me infinite labour and anxiety as you will see by the documents: but I do not know that it was possible to have producd any other effect by any kind of conduct after the state in which I found it at Paris. I consider the epoch as interesting, but it seems to have been unavoidable, at least on our part. Make my best respects to Mr. Jefferson. It wod. give Mrs. Monroe pleasure to be able to serve Mrs Madison in obtaining any objects she might want in London or Paris. I am sincerely yr. friend & servt.
Jas. Monroe
